Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.

Claim limitation “torque transmitting system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 & 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag (USPN 7,591,050) in view of Kim (USPN 4,771,556), Liu (US 2003/0150135) and Caddy (USPN 5,642,574).
Regarding Claim 1, Hammerslag discloses an article of footwear (Figures 1-3), comprising a motorized tensioning system (25, Col. 7, lines 16-25, “motor”) including a tensile member (23), and a motor (Col. 7, lines 16-25, “motor”), a torque transmitting system (102) attached to an outer surface of the article 
Regarding Claim 2, the combination of Hammerslag, Kim, Liu and Caddy disclose the tightening device cover comprises a first cover configured to enclose the motor (Hammerslag, 64a/b), a second cover configured to enclose the control unit (Kim, 6), and a third cover configured to enclose a power source (Kim, B), at least one of the first, second and third covers spaced apart from another of the first, second and third covers (Hammerslag, Figures 3, 8 & Kim, Figures 1-4).
Regarding Claim 3, the combination of Hammerslag, Kim, Liu and Caddy disclose at least one of the first, second and third covers is removably attached to the article of footwear with an interference fit connection (Hammerslag, 64, Figures 3, 8 & Kim, B, V1/V2 & 6, Figures 1-4).
Regarding Claim 4, the combination of Hammerslag, Kim, Liu and Caddy disclose at least one of the tightening device, the control unit, and the power source is removably attached to the article of footwear (Hammerslag, 64, Figures 3, 8 & Kim, B, V1/V2 & 6, Figures 1-4).
Regarding Claim 5, the combination of Hammerslag, Kim, Liu and Caddy disclose at least one of the tightening device, the control unit, and a power source is attached to a heel portion of the article of footwear (Hammerslag, 64, Figures 3, 8).
Regarding Claim 6, the combination of Hammerslag, Kim, Liu and Caddy disclose the tightening device cover includes a faceted inner surface (Hammerslag, Figures 8 & 9, the inner surface shown of 64b) defining concave contours (concave, see annotated Figure 9 below) configured to receive the tightening device.
Regarding Claim 7, the combination of Hammerslag, Kim, Liu and Caddy disclose edges of the tightening device cover are contoured to mate with a contoured portion of the outer surface of the article of footwear (contoured, see annotated Figure 3 below).
Regarding Claim 8, the combination of Hammerslag, Kim, Liu and Caddy disclose the tightening device is attached to the heel portion of the article of footwear in a rearmost portion of the article of footwear (Hammerslag, Figures 1-3, 8, 9).
Regarding Claim 9, the combination of Hammerslag, Kim, Liu and Caddy disclose the control unit and a power source are located on opposing sides of the article of footwear in a heel region of the article of footwear (Kim, B, V1/V2 & 6, Figures 1-4, an area from the ball of the foot to the heel being a “heel region” since applicant has not defined specifically what such a region entails. The control and power are on opposing sides since one is above another; thus opposing another).
Regarding Claim 21, Hammerslag discloses an article of footwear (Figures 1-3), comprising an upper (24) configured to receive a foot of a wearer (Figures 1 & 2); a sole structure (31) secured to the upper (Figures 1 & 2); a motorized tensioning system (25, Col. 7, lines 16-25, “motor”) including a tensile member (23), a torque transmitting system (102) and a motorized tightening device (25, Col. 7, lines 16-25, “motor”) attached to an outer surface of the article of footwear (Figures 3, 8), the tightening device configured to apply tension in the tensile member to adjust the size of an internal void defined by the article of footwear (Col. 6, line 40 – Col. 7, line 41); and a tightening device cover (64a/b) configured to be removably attached over the tightening device (Figures 3, 8) and a user interface (62, Col. 7, lines 16-25) accessible on the tightening device cover configured to cause increase or decrease the tension on the tensile member to adjust the size of the internal void (Col. 9, lines 64-67). Hammerslag is silent to the specifics of electrics, if a motor were utilized, in the invention. However, Kim discloses an electrical system (Figures 1 & 2) which includes a speaker (3), a control unit (2) and a power source (1) separately attached to an outer surface of an article of footwear (Figures 1 & 2) having a set of component covers spaced apart from one another (Figures 1-4) and configured to be removably attached to an outer surface of an upper of the article of footwear (Figure 1-4) to enclose the speaker, the control unit and the power source (B & 6 Figures 1-4) which are removably attached over the designated element (Figure 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a control unit and power source, as taught by Kim, in order to power and control a motor in the tightening mechanism of Hammerslag. It is noted; although Kim does not specifically disclose a motor; Kim discloses an electrical device having an end game being the speaker; wherein in a motorized tensioning system, it is clear the end game is a running the motor. Each of these systems need to be powered and controlled and since Hammerslag is silent to such a construction; Kim remedies where such electrical systems could be placed on a shoe’s outer surface. Therefore the combination of Hammerslag and Kim disclose a set of components spaced apart from one another and configured to be removably attached to the outer surface of the upper of the article of footwear (Hammerslag, 64, Figures 3, 8 & Kim, B, V1/V2 & 6, Figures 1-4). Also, it is obvious over the combination of Hammerslag and Kim the user interface is operatively coupled to the control unit and configured to cause the control unit to increase and decrease. Hammerslag and Kim are silent to specifically disclosing a tightening device cover which encloses the motor, the torque transmitting system and the control unit. However, Liu discloses a tightening system (Figures 1-8, 100, Para. 25) having a tightening device cover (41, Figures 3 & 4) enclosing a motor (Para. 25 “motor unit”, 42), a torque transmitting system (45/46), a power source (43) and a control unit (60). It would have been obvious to one of ordinary skill in the art before the effective filing date to have a cover, which covers the motor, torque transmitting system and control unit, as taught by Liu, to the footwear of Hammerslag-Kim, in order to protect the system from wear and tear. The combination of Hammerslag, Kim and Liu disclose the tightening device cover is attached to the outer surface of the footwear (Hammerslag, Figure 3 & Kim, Figures 1-4) since the modified shoe and system is modified on Hammerslag which has the entire arrangement attached to the heel area of the shoe on the outer surface. The combination of Hammerslag, Kim and Liu do not specifically discloses forming an enclosure with the outer surface of the article of footwear. However, Kim further shows a cover system formed on the outer surface of the shoe (Figure 2) to cover an electrical system, while Caddy discloses a cover (36) forming an enclosure with an outer surface of an article of footwear (Figures 1-3) housing a system (Figures 2 & 3). It would have been obvious to one of ordinary skill in the art before the effective filing date to form a cover with an outer surface as taught by Kim-Caddy in order to cover a system while still allowing easy access for any additional needs or corrections. 
Regarding Claim 22, the combination of Hammerslag, Kim, Liu and Caddy disclose at least one of the tightening device cover, the control unit cover, and the power source cover is removably attached to the article of footwear with an interference fit connection (Hammerslag, 64, Figures 3, 8 & Kim, B, V1/V2 & 6, Figures 1-4).
Regarding Claim 23, the combination of Hammerslag, Kim, Liu and Caddy disclose at least one of the tightening device, the control unit, and the power source is removably attached to the article of footwear (Hammerslag, 64, Figures 3, 8 & Kim, B, V1/V2 & 6, Figures 1-4).
Regarding Claim 24, the combination of Hammerslag, Kim, Liu and Caddy disclose at least one of the tightening device, the control unit, and the power source is attached to a heel portion of the article of footwear (Hammerslag, Figures 3, 8, 9).
Regarding Claim 25, the combination of Hammerslag, Kim, Liu and Caddy disclose the tightening device cover includes a faceted inner surface (Hammerslag, Figures 8 & 9, the inner surface shown of 64b) defining concave contours (concave, see annotated Figure 9 below) configured to receive the tightening device.
Regarding Claim 26, the combination of Hammerslag, Kim, Liu and Caddy disclose edges of the tightening device cover are contoured to mate with a contoured portion of the outer surface of the article of footwear (contoured, see annotated Figure 3 below).
Regarding Claim 27, the combination of Hammerslag, Kim, Liu and Caddy disclose the control unit cover includes a faceted inner surface defining concave contours (faceted contours, see annotated Figure 2 below) configured to receive the control unit.
Regarding Claim 28, the combination of Hammerslag, Kim, Liu and Caddy disclose the power source cover includes a faceted inner surface defining concave contours (faceted contours, see annotated Figure 2 below) configured to receive the power source.
Regarding Claim 29, the combination of Hammerslag, Kim, Liu and Caddy disclose the control unit and the power source are located on opposing sides of the article of footwear in a heel region of the article of footwear (Kim, B, V1/V2 & 6, Figures 1-4, an area from the ball of the foot to the heel being a “heel region” since applicant has not defined specifically what such a region entails. The control and power are on opposing sides since one is above another; thus opposing another).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag (USPN 7,591,050) in view of Kim (USPN 4,771,556), Liu (US 2003/0150135) and Caddy (USPN 5,642,574) in further view of Windford (US 2004/0159022).
Regarding Claim 30, the combination of Hammerslag and Kim do not disclose the motorized tightening device is configured to be controlled by a remote device. However, Winford discloses the use of a remote device (Para. 11, 12, 49 & 50) to control a motor. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a remote device, as taught by Winford, in order to control the tensioning device from a distance. 
Claim 30 & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag (USPN 7,591,050) in view of Kim (USPN 4,771,556), Liu (US 2003/0150135) and Caddy (USPN 5,642,574) in further view of Bailey (USPN 7,204,041).
Regarding Claims 30 & 31, the combination of Hammerslag and Kim do not disclose the motorized tightening device is configured to be controlled by a remote device. However, Bailey discloses the use of a remote device (Col. 98, line 65- Col. 99, line 14) that is a bracelet to control an electric device. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a remote device, as taught by Bailey, in order to control the tensioning device from a distance since a the tensioning device is an electric device. 

    PNG
    media_image1.png
    671
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    597
    405
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    589
    872
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    288
    450
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732